DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 11 December 2020.

Response to Amendment
Claims 13-14, 16, and 20 have been amended. Claims 13-20 are pending. 
In response to the amendment to claim 20, the rejection of claim 20 under 35 USC 112(b) that was presented in the previous action (Non-Final Rejection filed on 18 September 2020) is withdrawn. 

Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that none of the prior art cited by the Office discloses, teaches or suggests a flame arrestor filter integrated into an enclosure wall (Remarks, p. 3/5, bottom). In particular, Applicant argues that prior art Farr (US 2015/0303661 A1) teaches air intake louvers that are located on any external surface of the power supply enclosure, such as the front, back, and/or sides of a compartment (i.e. Farr teaches a filter on but not integrated into a wall), and Farr does not disclose that the louvers comprise porous material (Remarks, p. 3/5, bottom). Prior art Immel (US 2,801,768) teaches a porous plate (i.e. a filter) but the plate is mounted on an external surface of a wall rather than integrated into it (Remarks, p. 4/5, “Immel”). 
In response, the applicable plain-meaning definitions of “integrated” are interpreted to be “to form, coordinate, or blend into a functioning or unified whole: UNITE”; “to incorporate into a larger Farr falling outside a plain-meaning understanding of “integrated into.” It is respectfully noted that Farr applies other phrasing to this concept in claim 8 (“air intake louvers in an external surface of the enclosure”). The concept of louvers that are “in” a “surface” of a wall is also found at [0029] in reference to Fig. 3. It is the examiner’s assessment that louvers that are in a surface of a wall, and placed within a cutout of that wall (e.g. Figs 2 and 4A) can reasonably be interpreted as being united with or incorporated (i.e. integrated) into the wall. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 2015/0303661 A1, hereinafter “Farr”) in view of Knox (US 2004/0184292 A1) and Immel (US 2,801,768), and as evidenced by Page (US 2014/0166623 A1).
Regarding claim 13, Farr discloses an enclosure 200 for a power supply (Abstract; Fig. 2; [0021]) comprising a variable frequency drive ([0022]) for providing AC power of variable frequency ([0003]) (i.e. a variable frequency drive configured to provide output currents) comprising:
A first compartment 201 and a second compartment 202 ([0021]) (i.e. a plurality of enclosures comprising a plurality of enclosure walls); and
Air intake louvers 203/303 (Fig. 3; [0021], [0024]) that turn back a portion of plasma 208 ([0024]) from an arc fault 207, allowing some plasma to escape ([0021]), wherein the plasma occurring during an arcing fault is known in the art to comprise molten debris (i.e. particles) and gas, as evidenced by Page ([0007], [0034]) (i.e. at least one flame arrestor filter integrated into at least one of the plurality of enclosure walls; the flame arrestor filters a gas stream and particles occurring during an arc fault event inside the enclosure).
Regarding the limitations of “the flame arrestor filter restricts passage of particles including sparks, plasma and debris from the enclosure to an outside of the enclosure during the arc fault event,” since the louvers appear to function in the same way as the filter of the present disclosure, the louvers are interpreted as being capable of filtering some portion of sparks, plasma and debris from an arc fault event.
However, Farr does not explicitly disclose (i) a variable frequency drive that is configured to be coupled to a utility power source, or (ii) a flame arrestor filter that comprises porous material.
Regarding (i), Knox discloses a variable frequency drive 15 (Fig. 1; [0042]). Knox teaches that a suitable source of electric power for the variable frequency drive is a power utility ([0042]). 
Farr by providing (i) a variable frequency drive that is configured to be coupled to a utility power source as taught by Knox because a power utility is a suitable source of electric power for a variable frequency drive (Knox, [0042]).
Regarding (ii), Immel discloses an enclosure 10 for containing arcing explosions (Fig. 1; col. 1, lines 18-19; col. 2, lines 15-16, 31-32). Immel teaches a porous sintered metal filter plate 16 which acts as a flame arrester (i.e. a flame arrestor filter) (Fig. 2; col. 2, lines 40-42, 59-62). Immel teaches that such a plate has tortuous interconnected pores that prevent flame from being emitted while cooling gases (col. 2, lines 52-62).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Farr in view of Knox by providing (ii) a flame arrestor filter that comprises porous material as taught by Immel because a porous sintered metal filter plate can prevent flame from being emitted while cooling gases (Immel, Fig. 2; col. 2, lines 40-42, 52-62).

Regarding claim 14, Farr teaches sufficient airflow 303 flowing into the enclosure through the louvers for cooling to enter the power supply enclosure 200 during normal operation (Fig. 3; [0024]). Since the louvers can at least block objects larger than the gaps between the louvers from entering the enclosure, the louvers can be regarded as configured to filter the airflow 303.

Regarding claim 15, Farr teaches louvers that allow air to escape the enclosure (Fig. 3; [0024]: 303), and this would be expected to reduce the pressure in the enclosure.

s 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Knox and Immel as applied to claim 13 above, and further in view of Pfannenberg (US 2008/0045135 A1).
Regarding claim 16, the porous sintered metal filter plate of Immel (Fig. 2: 16) can be regarded as a flame arrestor filter that is adapted as a filter panel. 
However, Farr in view of Knox and Immel does not explicitly disclose a flame arrestor comprising a frame for installation within an opening of the at least one enclosure wall.
Pfannenberg discloses an air passage device for components generating waste heat (Abstract) comprising a filter mat 60 (Figs. 2 and 3; [0064]) that is disposed a mounting opening 50 of a wall 51 ([0062]). Pfannenberg teaches a base housing 21 (i.e. a frame) ([0063]) that allows for a tool-free changing of the filter mat ([0018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Farr in view of Knox and Immel by providing a flame arrestor comprising a frame for installation within an opening of the at least one enclosure wall as taught by Pfannenberg because a frame or housing that is mountable in a wall opening can allow for tool-free changing of a filter (Pfannenberg, [0018], [0062], [0063]).

Regarding claim 17, Pfannenberg teaches a housing 21 in the opening 50 of wall 51 having support elements (parts of 21 below filter mat 60 in Fig. 3; grid of 21 behind filter mat 60 in Fig. 2) which appear to limit the filter mats insertion depth (Figs. 2 and 3). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Knox, Immel, and Pfannenberg as applied to claim 16 above, and as evidenced by Immel.
Farr in view of Knox, Immel, and Pfannenberg do not explicitly disclose a cooling air panel that includes air inlets, stationary louvers and a frame, wherein the cooling air panel is mounted over the filter panel to cover the filter panel from an outside of the enclosure. 
Pfannenberg teaches a housing 21 which comprises a front covering device 100 ([0063]) (i.e. a frame) comprising sheet elements 90’ (Fig. 3; [0067]) (i.e. stationary louvers with air inlets in between) that is mounted over the filter matt to cover the outside of the filter mat (Fig. 2). Pfannenberg teaches that the effortless removal of a filter mat is enabled by a swivellable sheet element ([0018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Farr in view of Knox, Immel, and Pfannenberg by providing a cooling air panel that includes air inlets, stationary louvers and a frame, wherein the cooling air panel is mounted over the filter panel to cover the filter panel from an outside of the enclosure as taught by Pfannenberg because (1) a swivellable front covering device having sheet elements (i.e. louvers) enables the effortless removal of a filter (Pfannenberg, [0018]; Fig. 2), and (2) a covering with louvers can protect a filter from both internal and external forces, as evidenced by Immel (col. 1, lines 51-52).

Regarding claim 20, flames passing through a porous filter plate would be cooled by the filter plate, as evidenced by Immel (col. 1, lines 60-63), so it would have been prima facie obvious that a filter plate would have had a specific heat capacity that is capable of cooling a gas stream.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Knox and Immel as applied to claim 13 above, and further in view of Barreau et al. (US 2012/0019987 A1, hereinafter “Barreau”), and as evidenced by Wissner et al. (US 2013/0003299 A1, hereinafter “Wissner”).
Farr teaches that a compartment 201 of the power supply enclosure 201 may comprise a transformer compartment ([0023]), which comprises a transformer 106 connected to an input connector 104 for power input (i.e. a power supply), as evidenced by Wissner ([0004]). However, Farr in view of Knox and Immel does not explicitly disclose a circuit breaker.
Barreau discloses a variable-speed drive 10 (i.e. a variable frequency drive) (Abstract; Fig. 1; [0027]). Barreau teaches that a protection circuit breaker 20 ([0028]) can protect a variable speed drive in case of overload ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Farr in view of Knox and Immel by providing a circuit breaker as taught by Barreau because a protection circuit breaker can protect a variable speed drive in case of overload (Barreau, [0002], [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772